
	
		I
		111th CONGRESS
		1st Session
		H. R. 3086
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Ms. Bordallo
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To coordinate authorities within the Department of the
		  Interior and within the Federal Government to enhance the United States’
		  ability to conserve global wildlife and biological diversity, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Global Wildlife Conservation, Coordination, and
			 Enhancement Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Sec. 4. Coordination.
					Sec. 5. Relationship to other authorities.
					Title I—DEPARTMENT OF THE INTERIOR INTERNATIONAL WILDLIFE
				CONSERVATION PROGRAM AUTHORITY 
					Subtitle A—Institute for International Wildlife Conservation
				
					Sec. 101. Institute for International Wildlife
				Conservation.
					Subtitle B—Programs
					Sec. 121. Wildlife Without Borders Program.
					Sec. 122. Public outreach, education, and wildlife awareness
				program.
					Sec. 123. Center for International Wildlife Recovery
				Partnerships.
					Subtitle C—Enhancing Stakeholder Participation 
					Sec. 131. Global Wildlife Conservation Advisory
				Committee.
					Sec. 132. International Wildlife Conservation Fund.
					Subtitle D—Improving Federal Wildlife Enforcement 
					Sec. 141. Enhancing law enforcement activities.
					Title II—GLOBAL WILDLIFE COORDINATION COUNCIL 
					Sec. 201. Global Wildlife Coordination Council.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)The United States’
			 role in confronting international challenges, protecting the environment,
			 expanding opportunities for people, and articulating a vision for global action
			 gives it the opportunity to lead an international wildlife conservation effort.
			 Our Nation has a longstanding commitment of assisting other countries with the
			 conservation of wildlife species. Wildlife conservation resources, including
			 trained wildlife professionals, are often unavailable or highly limited in many
			 foreign range States containing globally important biological resources.
				(2)Conservation
			 activities, in the United States, in neighboring countries in North America and
			 the Western Hemisphere, and overseas, are required to fulfill the Federal
			 Government’s obligations under numerous treaties, laws, agreements, and
			 cooperative programs.
				(3)Since 1989, the
			 Secretary of the Interior, through the United States Fish and Wildlife Service,
			 has provided wildlife conservation assistance throughout the world by
			 developing locally adapted wildlife management and conservation programs, in
			 coordination with nongovernmental organizations, governments, private
			 businesses, community leaders, and other stakeholders, in an effort to
			 maintain, recover, and restore global species diversity, habitats, and
			 ecosystems.
				(4)Specifically, the
			 Wildlife Without Borders Program administered by the Service has been
			 responsible for implementation of over 800 conservation projects through public
			 and private partnerships with local government, nongovernmental, and
			 international wildlife organizations around the world that help to address
			 grassroots threats to numerous endangered or threatened wildlife species,
			 habitats and landscapes, and ecosystems. This Program complements other
			 species-specific programs implemented by the Service to conserve global
			 priority wildlife species and to provide education, training, and outreach to
			 strengthen range State capacity for habitat and wildlife conservation
			 throughout the world and serve a key role in facilitating broader international
			 coordination.
				(5)Notwithstanding
			 the benefits of these programs, current international wildlife conservation
			 activities of the Service and the Federal Government, especially technical
			 assistance to range States, capacity building, coordination and information
			 sharing among law enforcement agencies, screening and enforcement of trade
			 restrictions under the Convention on the International Trade in Endangered
			 Species of Wild Fauna and Flora, and lack of knowledge by the general public
			 regarding the illegal and unsustainable trade in fish and wildlife and the many
			 benefits provided by these resources that contribute to healthy landscapes and
			 ecosystem function, are generally insufficient and in need of improvement and
			 focused attention.
				(6)Although the
			 Secretary is broadly authorized to initiate agreements and partnerships to
			 promote wildlife conservation under the Fish and Wildlife Act of 1956 (16
			 U.S.C. 742a et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.), the Fish and Wildlife Coordination Act (16 U.S.C. 661), the Migratory
			 Bird Treaty Act (16 U.S.C. 703 et seq.), and other statutes, a specific organic
			 authority recognizing the role of the Secretary in coordinating international
			 wildlife conservation activities within the Federal Government will help
			 efficiency and effectiveness of existing programs, provide for greater
			 collaboration and sharing of resources, and acknowledge and restore
			 international wildlife conservation leadership by the United States.
				(7)The general public
			 is vastly undereducated regarding the importance of species biodiversity, the
			 laws, treaties, and regulations surrounding the sale, purchase, and
			 transportation of wildlife and wildlife products across borders, both
			 international and domestic, associated wildlife and wildlife-related human
			 health risks, and the implications, size, and scope of the trade in wildlife
			 and wildlife products. The efforts being made to educate the United States
			 public regarding such matters are, to this point, insufficient and in need of
			 improvement.
				(8)Nongovernmental
			 organizations frequently hold a wealth of knowledge, ability, experience, and
			 expertise in matters relating to the international conservation of wildlife,
			 the zoological and biological sciences associated with species survival, the
			 ecological issues involved with habitat maintenance, wildlife and
			 wildlife-related human health risks, and the education of public audiences on
			 issues dealing with conservation, habitat protection, and threats to wildlife.
			 Establishing formal mechanisms through which the Federal Government can
			 actively partner with those organizations will strengthen and enhance those
			 international conservation efforts undertaken by the Federal Government.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to
			 provide specific authority to the Secretary to coordinate activities within the
			 Department of the Interior to assert international leadership in the active
			 conservation of wildlife species and their habitats;
				(2)to assist range
			 States on a global, regional, or species basis through a comprehensive approach
			 that—
					(A)builds local,
			 national, and regional wildlife conservation capacity within range
			 States;
					(B)strengthens
			 strategic landscape and ecosystem-level conservation planning;
					(C)facilitates
			 scientific, technical, and financial assistance to conserve wildlife species
			 and their habitats;
					(D)bolsters law
			 enforcement and information sharing;
					(E)strengthens
			 on-the-ground monitoring of wildlife health;
					(F)enhances long-term
			 public outreach and education opportunities; and
					(G)enhances
			 opportunities for wildlife rehabilitation and restoration;
					(3)to provide a
			 formal coordinating authority within the Federal Government to promote
			 international wildlife conservation, improve coordination, and develop a
			 cohesive and strategic approach to the implementation of the action strategy
			 developed under title II; and
				(4)to demonstrate the
			 United States’ commitment to international wildlife conservation and the
			 preservation of global biological diversity.
				3.DefinitionsIn this Act:
			(1)Action
			 planThe term Action Plan means the Action Plan
			 created under section 101(d).
			(2)Advisory
			 committeeThe term Advisory Committee means a Global
			 Wildlife Conservation Advisory Committee established under section 131.
			(3)Capacity
			 buildingThe term capacity building means the active
			 process of developing and strengthening the technical skills, abilities,
			 administrative and management processes, and resources that organizations and
			 communities need to survive, grow, learn, and adapt to variable circumstances
			 to successfully implement and fulfill long-term wildlife conservation
			 initiatives.
			(4)CenterThe
			 term Center means the Center for International Wildlife Recovery
			 Partnerships established under section 123.
			(5)CITESThe
			 term CITES means the Convention on International Trade in
			 Endangered Species of Wild Fauna and Flora.
			(6)ConservationThe
			 term conservation includes—
				(A)the methods and
			 procedures necessary to bring a species to the point at which there are
			 sufficient populations in the wild to ensure that the species does not become
			 extinct; and
				(B)all activities
			 associated with protection and management of a species, including—
					(i)maintenance,
			 management, protection, and restoration of species habitat;
					(ii)research and
			 monitoring;
					(iii)law
			 enforcement;
					(iv)community
			 outreach and education, both of the general public and consumers of wildlife or
			 wildlife products; and
					(v)strengthening the
			 capacity of local communities, government agencies, nongovernmental
			 organizations, and other stakeholder institutions to implement conservation
			 programs and activities.
					(7)CouncilThe
			 term Council means the Global Wildlife Coordination Council
			 established under section 201.
			(8)DirectorThe
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
			(9)Executive
			 DirectorThe term Executive Director refers to the
			 head of the Center for International Wildlife Recovery Partnerships,
			 established by section 123 of this Act.
			(10)FundThe
			 term Fund means the International Fish and Wildlife Conservation
			 Fund established by section 132.
			(11)InstituteThe
			 term Institute means the Institute for International Wildlife
			 Conservation established under section 101.
			(12)ProgramThe
			 term Program means the Wildlife Without Borders Program under
			 section 121.
			(13)Range
			 stateThe term range State means a State any portion
			 of which is within the natural range of distribution of a wildlife
			 species.
			(14)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(15)ServiceThe
			 term Service means the United States Fish and Wildlife
			 Service.
			(16)SpeciesThe
			 term species includes any subspecies of fish or wildlife or
			 plants, and any distinct population segment of any species of vertebrate fish
			 or wildlife.
			(17)StateThe term State includes the
			 several States, the District of Columbia, American Samoa, Guam, the
			 Commonwealth of the Northern Mariana Islands, Puerto Rico, and the Virgin
			 Islands.
			(18)Strategic
			 PlanThe term Strategic Plan means the United States
			 Fish and Wildlife Service’s Office of Law Enforcement Strategic Plan
			 2006–2010.
			(19)WildlifeThe
			 term wildlife means any member of the animal kingdom, including,
			 but not limited to, mammals, fish, birds, amphibians, reptiles, mollusks, or
			 arthropods.
			4.CoordinationThe Secretary may utilize all land,
			 services, equipment, personnel, facilities, and resources of the Department of
			 the Interior, its bureaus and agencies, in furtherance of the mandates under
			 this Act.
		5.Relationship to
			 other authoritiesNothing in
			 this Act affects authorities, responsibilities, obligations, or powers of the
			 Secretary under any other statute.
		IDEPARTMENT OF THE
			 INTERIOR INTERNATIONAL WILDLIFE CONSERVATION PROGRAM AUTHORITY 
			AInstitute for
			 International Wildlife Conservation 
				101.Institute for
			 International Wildlife Conservation
					(a)In
			 generalThe Secretary shall establish within the Service the
			 Institute for International Wildlife Conservation, which shall implement and
			 administer the programs authorized by this title.
					(b)Assistant
			 directorThe Institute shall be headed by an Assistant Director
			 for International Wildlife Conservation, appointed by the Secretary from among
			 individuals with appropriate experience and education.
					(c)FunctionsThe
			 Secretary, through the Institute, shall—
						(1)coordinate
			 international conservation efforts abroad initiated by the Department of the
			 Interior under other provisions of law, including the provision of monetary,
			 technical, and logistical assistance to on-the-ground conservation efforts at
			 the global, regional, and species-specific levels in range States;
						(2)enhance wildlife
			 species conservation by focusing efforts on long-term capacity building,
			 conservation education, wildlife health, wildlife adaptation to climate change
			 impacts, and human-wildlife conflict reduction;
						(3)enhance the
			 capabilities of the Institute to work with domestic and international wildlife
			 law enforcement;
						(4)provide a forum
			 for the coordination of Federal, State, local, tribal, and nongovernmental
			 wildlife conservation efforts;
						(5)create and
			 maintain a public education campaign to inform consumers of the laws guiding
			 the buying, selling, and transporting of fish or wildlife and their
			 derivatives, and the global implications of the take of wildlife and the
			 associated wildlife and wildlife-related human health risks; and
						(6)any other functions
			 that the Secretary considers necessary to the promotion of wildlife
			 conservation internationally.
						(d)International
			 Wildlife Conservation Action Plan
						(1)In
			 generalNo later than one year after the date of enactment of
			 this Act, the Assistant Director, in consultation with the Director, the head
			 of the Office of Law Enforcement within the Service, and other bureaus or
			 agencies within the Department of the Interior responsible for the conservation
			 of wildlife, shall create, submit to the Committee on Natural Resources of the
			 House of Representatives, and the Committee on Environment and Public Works of
			 the Senate, and publish in the Federal Register an International Wildlife
			 Conservation Action Plan consistent with the purposes of this Act.
						(2)Goals and
			 objectivesThe Action Plan shall include—
							(A)a statement of
			 goals and objectives;
							(B)an implementation
			 schedule, including a description of future priorities to advance international
			 wildlife conservation; and
							(C)discussion
			 of—
								(i)an
			 assessment of existing and projected threats facing global wildlife and their
			 habitats;
								(ii)an
			 evaluation of current wildlife conservation education initiatives in the United
			 States and an identification of wildlife conservation educational needs in the
			 United States;
								(iii)creation,
			 maintenance, and evaluation of a wildlife education strategy, including
			 identification of target audiences and selection of appropriate educational
			 messages and types of media to conduct public and consumer education programs
			 regarding trade in wildlife and wildlife products;
								(iv)an
			 assessment of existing wildlife law enforcement activities and enhancement
			 strategies for improving international wildlife law enforcement;
								(v)an
			 evaluation of the Program, and its effective utilization and incorporation of
			 principles of conservation biology and landscape and ecosystem-level
			 conservation for long-term efficiency in conservation;
								(vi)an
			 evaluation of the activities of the Center;
								(vii)assessment of the
			 effective, efficient, and coordinated implementation of the programs authorized
			 under the Institute;
								(viii)an assessment
			 of existing coordination of Federal and non-Federal responses to address
			 wildlife and wildlife-related human health risks in the United States;
			 and
								(ix)other factors
			 considered essential by the Assistant Director of the Institute.
								(3)ConsultationThe
			 Assistant Director, through the Institute, shall consult with accredited zoos
			 and aquariums, international wildlife organizations, academic institutions,
			 nongovernmental organizations, and other relevant stakeholders with expertise
			 in wildlife conservation regarding the development of the Action Plan.
						(4)ReportingBeginning
			 no later than three years after date of enactment of this Act and biennially
			 thereafter, the Secretary shall report to the Committee on Environment and
			 Public Works in the Senate and the Committee on Natural Resources of the House
			 of Representatives on the implementation of the Action Plan.
						(5)ReviewThe
			 Assistant Director, through the Institute, shall periodically review and revise
			 the Action Plan as necessary but no less than once every five years.
						BPrograms
				121.Wildlife
			 Without Borders Program
					(a)In
			 generalThe Secretary, through the Institute, shall carry out a
			 Wildlife Without Borders Program to provide international wildlife conservation
			 assistance through the initiation, facilitation, and promotion of locally
			 adapted wildlife management and conservation programs in coordination with
			 nongovernmental organizations, governments, private businesses, community
			 leaders, and other stakeholders. The Program shall include, but shall not be
			 limited to, partnership programs for grassroots capacity building, landscape
			 and ecosystem-level conservation planning, applied scientific conservation
			 research, wildlife health, wildlife adaptation to climate change impacts,
			 application of field methods and procedures, and wildlife management
			 training.
					(b)Program
			 componentsThe Program shall include the following
			 components:
						(1)Global
			 program
							(A)In
			 generalA global program, which shall, through programs under the
			 jurisdiction of the Secretary that are implemented through the Service—
								(i)implement global
			 habitat and conservation initiatives;
								(ii)address the
			 international aspects of global conservation threats, such as climate change,
			 invasive species, wildlife disease, habitat conversion, fragmentation and
			 degradation, and illegal and unsustainable wildlife trade;
								(iii)coordinate, to
			 the extent practicable, with the activities of other Federal agencies
			 participating in the Council and those Federal agencies with relevant wildlife
			 conservation functions;
								(iv)coordinate, and
			 implement international treaties, conventions, and accords on behalf of the
			 Service and in collaboration with other appropriate Federal agencies;
			 and
								(v)assess
			 opportunities for transboundary conservation initiatives that conserve wildlife
			 and build managing partnerships.
								(B)Relationship to
			 other lawNothing in this paragraph alters the responsibilities
			 of the Secretary required under section 8 of the Fish and Wildlife Act of 1956
			 (16 U.S.C. 742g).
							(2)Regional
			 programA regional program, which shall—
							(A)address grassroots
			 conservation problems through, subject to the availability of appropriations, a
			 regional grant program focused on capacity building within regional range
			 States to achieve comprehensive landscape or ecosystem-level fish or wildlife
			 conservation in a manner adapted to the particular needs of a respective range
			 State;
							(B)facilitate and
			 guide delivery of financial, scientific, and other technical assistance
			 provided by other programs conducted by the Service;
							(C)develop and
			 implement regional coordination mechanisms necessary to implement treaties,
			 conventions, or accords entered into by the United States under authority
			 delegated to the Secretary to promote international fish or wildlife
			 conservation; and
							(D)develop and
			 implement a plan to expand existing regional programs in Mexico, Latin America
			 and Caribbean, Russian Far East and Africa to other critical landscapes and
			 wildlife habitat globally such as increased presence in South, Central, East,
			 and Southeast Asia.
							(3)Species
			 programA species program, which shall be comprised of
			 administration of the Multinational Species Conservation Funds and programs
			 authorized by—
							(A)the African
			 Elephant Conservation Act of 1988 (16 U.S.C. 4201 et seq.);
							(B)the Asian Elephant
			 Conservation Act of 1997 (16 U.S.C. 4261 et seq.);
							(C)the Rhinoceros and
			 Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.);
							(D)the Great Ape
			 Conservation Act of 2000 (16 U.S.C. 6301);
							(E)the Marine Turtle
			 Conservation Act of 2004 (16 U.S.C. 6601); and
							(F)any similar
			 authority provided to the Secretary by laws enacted after the enactment of this
			 Act and implemented by the Service concerning international fish or wildlife
			 conservation.
							(c)CoordinationThe
			 Secretary shall operate the Program components authorized under this section in
			 a coordinated fashion to ensure efficient and cost-effective
			 implementation.
					(d)Additional
			 componentsThe Secretary may conduct under the Program other
			 programs that are authorized by law to be conducted by the Secretary, to
			 address new and emerging fish and wildlife needs and to fulfill the purposes of
			 this Act as the Secretary considers appropriate.
					(e)Acceptance and
			 use of donationsIn administering the Program, the Secretary may
			 accept donations of funds, gifts, and in-kind contributions and use such
			 donations for capacity building, grants, and other on-the-ground uses carried
			 out by the Program components authorized under subsection (b).
					(f)Multiyear
			 cooperative agreementsThe Secretary may enter into multiyear
			 cooperative agreements with the heads of other Federal agencies, range States,
			 territories, other freely associated States, tribal governments, local
			 governments, academic institutions, and nongovernmental organizations to carry
			 out the activities authorized under paragraphs (1) and (2) of subsection (b) or
			 to otherwise fulfill the purposes of this Act.
					122.Public
			 outreach, education, and wildlife awareness program
					(a)In
			 generalThe Secretary, through the Institute, shall develop and
			 conduct a multifaceted program to broadly engage the general public and target
			 audiences to increase public understanding and appreciation of—
						(1)global wildlife
			 resources and biodiversity;
						(2)the threats
			 confronting wildlife populations globally; and
						(3)activities that
			 can be undertaken to address habitat loss and fragmentation, illegal and
			 unsustainable trade in wildlife and wildlife products, wildlife health, climate
			 change, and other threats identified by the Secretary.
						(b)Educational
			 outreach program
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall develop and implement an educational outreach
			 program to increase public awareness of United States consumers concerning the
			 importance of international wildlife conservation and the threats of the
			 illegal and unsustainable consumption and trade of wildlife resources and
			 associated wildlife and wildlife-related human health risks.
						(2)GuidelinesThe
			 Secretary shall publish in the Federal Register guidelines for the
			 program.
						(3)Program
			 componentsThe program shall include the following:
							(A)Development of
			 educational materials generalThe Secretary shall publish and
			 disseminate public information regarding—
								(i)laws
			 governing the consumption and trade of fish or wildlife or wildlife products,
			 in particular laws prohibiting the trade of endangered species of wildlife and
			 wildlife products;
								(ii)the
			 importance of international wildlife conservation; and
								(iii)the
			 global implications of species and biodiversity loss.
								(B)Distribution of
			 educational materialsThe Secretary, through the Institute, shall
			 disseminate educational materials in a way that—
								(i)targets vendors,
			 transporters, and consumers of legal and illegal wildlife products, in
			 particular heavily trafficked ports of tourist embarkation and return, live or
			 wet markets in range States where there are wildlife or wildlife-related human
			 health risks, businesses and commercial enterprises legally licensed to sell
			 fish or wildlife products, and businesses and commercial enterprises
			 potentially involved in the movement of fish, wildlife, or wildlife
			 products;
								(ii)utilizes a
			 variety of media sources, including but not limited to Internet, radio,
			 television, and print publications; and
								(iii)broadly
			 disseminates information regarding international wildlife conservation, with
			 content and distribution specifically designed to target conservation issues at
			 the global, regional, and country-specific levels.
								(C)Eligible
			 partners for education developmentThe Secretary may enter into
			 agreements with Federal, State, tribal, and local wildlife conservation
			 organizations with expertise in international wildlife conservation education
			 to develop and disseminate education programs on species conservation, natural
			 resource adaptation to climate change, wildlife trafficking, and wildlife and
			 wildlife-related human health risks in accordance with this subsection.
							(D)Monitoring
			 programThe Secretary may support, promote, and coordinate
			 research on, and long-term monitoring of, the development and distribution of
			 educational materials authorized under this title. Such activities
			 shall—
								(i)study the
			 effectiveness of the content of educational materials in deterring the illegal
			 and unsustainable trade of fish, wildlife, and wildlife products, and in
			 informing traders and consumers of the laws governing the trade in fish,
			 wildlife, and wildlife products, associated wildlife and wildlife-related human
			 health risks, the implications of global species loss, and the importance of
			 international conservation;
								(ii)study the
			 effectiveness of distribution tactics designed to provide educational resources
			 to key audiences, including strategic placement in areas heavily trafficked by
			 tourists, consumers, and traders in fish, wildlife, and their
			 derivatives;
								(iii)develop and test
			 methods to enhance the global understanding of international fish and wildlife
			 conservation; and
								(iv)update
			 educational information biannually, based upon new research, conservation
			 efforts, and regulatory changes.
								(4)Consultation and
			 coordinationIn conducting, supporting, and coordinating the
			 education programs authorized under this section, the Secretary shall consult
			 or coordinate with Federal, State, interstate, tribal, regional agencies,
			 private and nongovernmental organizations, including academic institutions,
			 accredited zoos and aquariums, international wildlife conservation
			 organizations, and the Advisory Committee, to the extent practicable.
						(c)International
			 wildlife conservation fellowships
						(1)In
			 generalThe Secretary shall provide fellowships for graduate and
			 postgraduate level United States and foreign students engaged in advanced
			 degree programs concerning conservation biology, zoology, ecology, animal care
			 science, natural resource management, education, sociology, economics, and law
			 related to fish and wildlife conservation, to provide expertise and policy
			 experience in the Federal Government in the United States and in foreign
			 countries.
						(2)ObjectivesIn
			 awarding fellowships under paragraph (1), the Secretary shall seek to achieve,
			 with respect to international wildlife conservation, the following educational
			 and training objectives:
							(A)Provide qualified
			 graduate and postgraduate level individuals opportunities for participation in
			 the policy process within the Federal Government.
							(B)Provide the
			 Federal Government with specific expertise in conservation biology, zoology,
			 ecology, animal care science, natural resource management, education,
			 sociology, economics, and law related to fish and wildlife conservation to aid
			 in the effective implementation of the Action Plan.
							(C)Provide fellows
			 with international wildlife conservation experience, if appropriate.
							(D)Encourage fellows
			 to contribute to capacity building and partnerships in other nations.
							(3)Guidelines for
			 award of fellowshipsThe fellowships shall be awarded pursuant to
			 guidelines established by the Secretary in consultation with the
			 Council.
						(4)Term of
			 fellowshipsA fellowship under this subsection shall be for a
			 period of not more than one year with the possibility of renewal.
						(5)Equal
			 accessThe Secretary shall strive to ensure equal access for
			 minority and economically disadvantaged students to participate in the
			 fellowship program carried out under this subsection.
						(6)AdministrationThe
			 Director, through the Office of International Affairs, shall administer
			 fellowships awarded under this subsection.
						(7)Authorization of
			 appropriations
							(A)In
			 generalTo carry out this subsection there is authorized to be
			 appropriated to the Secretary $2,000,000 for each of fiscal years 2010 through
			 2014.
							(B)Use for
			 administrative costsOf amounts available to carry out this
			 subsection each fiscal year, no more than 5 percent may be expended on
			 administrative costs.
							123.Center for
			 International Wildlife Recovery Partnerships
					(a)EstablishmentThe
			 Secretary shall establish within the Institute a Center for International
			 Wildlife Recovery Partnerships. The purpose of the Center shall be to—
						(1)complement
			 wildlife conservation activities undertaken by governmental agencies outside of
			 the United States, by utilizing the professional and technical expertise of
			 partner institutions;
						(2)enhance
			 coordination and cooperation between governmental agencies and nongovernmental
			 stakeholders with expertise in international wildlife conservation;
						(3)facilitate, when
			 necessary, long-term investment in captive breeding, reintroduction,
			 rehabilitation, release, habitat protection, and research activities concerning
			 wildlife species listed as threatened species or endangered species under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or listed on either
			 Appendix I or II of CITES, and species listed on the Red List of the
			 International Union for the Conservation of Nature;
						(4)provide technical
			 assistance to support research and the public education, outreach, and wildlife
			 awareness activities of the Institute in coordination with accredited zoos and
			 aquariums, and other governmental and nongovernmental organizations with a
			 proven record of providing conservation education;
						(5)assess
			 opportunities for restoration of transboundary migratory species and undertake
			 necessary planning accordingly; and
						(6)fulfill the
			 purposes of this Act.
						(b)Executive
			 DirectorThe Director shall appoint an Executive Director to
			 manage the operations and activities of the Center, who shall be qualified by
			 reason of scientific education and experience and knowledgeable in the
			 principles of fisheries and wildlife management. The Executive Director shall
			 be accountable to the Assistant Director of the Institute and provide regular
			 evaluations of the implementation of this section and the activities conducted
			 under subsection (c).
					(c)Program
			 activitiesTo fulfill the purposes of this section, the Center
			 shall conduct the following activities:
						(1)International
			 wildlife researchThe Center shall develop and implement, in
			 consultation with the scientific community, including accredited zoos and
			 aquariums, an international research program that shall focus on the areas of
			 captive animal care and propagation, orphaned and injured animal rehabilitation
			 and release, species reintroduction, and population management.
						(2)Wildlife
			 conservation and reintroductionThe Center, in cooperation with
			 Federal and non-Federal wildlife management agencies and local, regional, and
			 international wildlife conservation organizations, shall provide animal care,
			 technical, and zoological assistance to—
							(A)identify members
			 of endangered wildlife species that are candidates for rehabilitation and
			 reintroduction into the wild; and
							(B)utilize its
			 expertise and facilities to rehabilitate endangered species and reintroduce
			 those species in the wild.
							(3)Public
			 educationThe Center, through its partner institutions, and in
			 coordination with accredited zoos and aquariums, shall disseminate and make
			 available to the public information regarding the importance of biological
			 diversity, species conservation and survival strategies, the functions of this
			 Center, and other related information.
						(4)International
			 coordinationThe Center, through its partner institutions and
			 other stakeholders with expertise in international wildlife conservation, shall
			 provide biennial assessments of the role of the United States in international
			 wildlife conservation, including—
							(A)captive breeding
			 and rehabilitation;
							(B)species
			 reintroduction efforts; and
							(C)implementation of
			 strategies and actions to promote conservation of species that are listed as
			 threatened species or endangered species under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.), species listed on either Appendix I or II of
			 CITES, and species listed on the Red List of the International Union for
			 Conservation of Nature, including efforts to expand collaboration and
			 information sharing with other zoological and conservation organizations
			 internationally, to the extent practicable.
							(5)TrainingThe
			 Center, to the extent practicable, and in coordination with partner
			 institutions, shall make its facilities, resources, and scientific expertise
			 available for the training of future generations of zoological experts,
			 conservation leaders, natural resource managers, and wildlife
			 decisionmakers.
						(d)AgreementsThe
			 Executive Director of the Center, subject to the approval of the Director and
			 the Assistant Director, may enter into agreements with partner institutions to
			 establish wildlife conservation programs, share zoological facilities and
			 expertise, and coordinate public outreach and education efforts to fulfill the
			 purposes of this section.
					(e)Emergency
			 rehabilitation and recovery grants
						(1)In
			 generalSubject to the availability of appropriations, the Center
			 may conduct a grant program to provide grants to eligible partner institutions
			 for reimbursements of costs for the holding, care, and rehabilitation of
			 illegal fish and wildlife seized by Federal or State law enforcement
			 authorities.
						(2)ApplicationTo
			 receive a grant under this section, a partner institution shall submit an
			 application in such form and manner as the Center may prescribe.
						(3)ConsultationThe
			 Executive Director shall consult with individuals who represent public and
			 private organizations that are actively involved in orphaned and injured animal
			 rehabilitation and release regarding the development of criteria for the
			 implementation of the grant program and the awarding of grants under the
			 program.
						(4)LimitationThe
			 amount of a grant under this section shall not exceed $100,000.
						(5)Matching
			 requirement
							(A)In
			 generalThe non-Federal share of the costs of an activity
			 conducted with a grant under this section shall be 25 percent of such
			 costs.
							(B)In-kind
			 contributionsThe Executive
			 Director may apply to the non-Federal share of an activity conducted with a
			 grant under this section the amount of funds, and the fair market value of
			 property and services, provided by non-Federal sources and used for the
			 activity.
							(6)Authorization of
			 appropriations
							(A)In
			 generalTo carry out this subsection there is authorized to be
			 appropriated to the Secretary $2,000,000 for each of fiscal years 2010 through
			 2014.
							(B)Use for
			 administrative costsOf amounts available to carry out this
			 subsection each fiscal year, no more than 5 percent may be expended on
			 administrative costs.
							(f)Partner
			 institution definedIn this section, the term partner
			 institution means a facility, institution, or organization that—
						(1)operates a
			 professionally accredited zoological facility or aquarium;
						(2)retains
			 professional animal care personnel, biologists, conservation biologists,
			 zoologists, animal care scientists, animal behavioralists, ecologists, and
			 other experts with technical knowledge of the zoological and animal behavioral
			 sciences necessary to conduct conservation activities including species
			 propagation and rehabilitation, captive breeding, zoological research, and
			 wildlife reintroduction;
						(3)has under its
			 control sufficient land holdings to maintain captive wildlife species in a
			 freerange condition; or
						(4)has demonstrated
			 capabilities to conduct effective outreach and education programs and
			 activities to increase awareness and appreciation of wildlife conservation
			 within the general public.
						CEnhancing
			 Stakeholder Participation 
				131.Global Wildlife
			 Conservation Advisory Committee
					(a)In
			 generalThe Assistant Director may establish a Global Wildlife
			 Conservation Advisory Committee to advise and make recommendations to the
			 Secretary regarding the creation, maintenance, and coordination of
			 international wildlife conservation programs authorized under this
			 title.
					(b)GuidelinesThe
			 Secretary shall publish in the Federal Register guidelines for the Advisory
			 Committee.
					(c)PurposeThe
			 purpose of the Advisory Committee shall be to advise the Assistant Director
			 on—
						(1)the
			 administration, management, and coordination of international wildlife
			 conservation efforts authorized under this title;
						(2)the effectiveness
			 and cost efficiency of the implementation of the programs authorized under this
			 title;
						(3)future expansion of
			 international conservation efforts; and
						(4)any
			 other purpose identified as appropriate and necessary by the Assistant
			 Director.
						(d)MembershipMembers
			 of the Advisory Committee shall be qualified by education, training, and
			 experience and may be appointed by the Assistant Director from among—
						(1)individuals
			 employed by Federal or State agencies who have expertise in international
			 wildlife conservation; natural resources management; wildlife health;
			 international relations, public policy, sociology, economics, and law related
			 to fish and wildlife conservation; law enforcement; or border protection;
			 and
						(2)representatives of
			 public and private organizations who have expertise in the conservation of
			 wildlife internationally, global wildlife trade, wildlife law enforcement,
			 natural resource management, wildlife health, wildlife education, or zoological
			 studies.
						(e)Staffing and
			 assistanceThe Secretary may make available to the Advisory
			 Committee any staff, information, administrative services, or assistance the
			 Secretary determines is reasonably required to enable the Advisory Committee to
			 carry out its functions.
					(f)Public
			 participation and procedural mattersThe Advisory Committee shall
			 conduct its business meetings in accordance with the following
			 requirements:
						(1)MeetingsThe
			 Advisory Committee shall—
							(A)meet at least
			 twice per year;
							(B)conduct each meeting
			 of the Advisory Committee open to the public; and
							(C)provide, at each
			 meeting, an opportunity for interested persons to present oral or written
			 statements concerning items on the agenda.
							(2)NoticeThe
			 Advisory Committee shall publish timely notice of each meeting of the Advisory
			 Committee, including the time, place, and agenda of the meeting, locally and in
			 the Federal Register.
						(3)MinutesThe
			 Secretary shall keep minutes of each meeting of the Advisory Committee and make
			 such minutes available to the public.
						(g)ReportingThe
			 Advisory Committee shall report to the Assistant Director every year with an
			 evaluation of the implementation of this Act and the programs authorized
			 therein.
					(h)Exemption from
			 Federal Advisory Committee ActThe Federal Advisory Committee Act
			 (5 U.S.C. App.) shall not apply to the Advisory Committee.
					132.International
			 Wildlife Conservation Fund
					(a)Fund
						(1)EstablishmentThere
			 is established in the Treasury a separate account, which shall be known as the
			 International Wildlife Conservation Fund.
						(2)ContentsThe
			 Fund shall consist of—
							(A)donations, gifts,
			 and contributions received by the Secretary for international wildlife
			 conservation; and
							(B)such amounts as
			 are appropriated to the Secretary for conserving wildlife
			 internationally.
							(3)Restriction on
			 use of fundsAmounts in this Fund shall not be used to support
			 the Wildlife Without Borders Program or to supplement funds made available for
			 the Multinational Species Conservation Funds.
						(4)Use
							(A)In
			 generalSubject to subparagraph (B) and subject to the
			 availability of appropriations, the Secretary may use amounts in the Fund to
			 further the purposes of this Act, including—
								(i)to
			 provide financial, technical, and other assistance to conserve fish and
			 wildlife in their range States, educate the public about the importance of
			 international wildlife conservation, coordinate conservation efforts
			 internationally, and otherwise enhance and fulfill the purposes of this
			 Act;
								(ii)to increase
			 interagency coordination to streamline first response tactics in the case of
			 illegal fish or wildlife seizures and suspected illegal activity involving fish
			 or wildlife or wildlife products, associated wildlife and wildlife-related
			 human health risks and to support the Global Wildlife Coordination Council as
			 authorized by this Act;
								(iii)to
			 support the programs, grants, and projects authorized under this Act;
								(iv)to
			 strengthen wildlife law enforcement capabilities in the United States and build
			 partnerships with local government and foreign nations to strengthen
			 on-the-ground wildlife law enforcement capacity;
								(v)to
			 enhance public and consumer awareness of the importance of international
			 wildlife conservation;
								(vi)to
			 enhance nongovernmental participation and coordination in furthering global
			 fish and wildlife conservation efforts; and
								(vii)to
			 further the purposes of the Advisory Committee.
								(B)AdministrationOf
			 amounts in the Fund available for each fiscal year, the Secretary may expend
			 not more than 3 percent, or up to $150,000, whichever is greater, to administer
			 the Fund.
							(b)Acceptance and
			 use of donationsThe Secretary may accept and use monetary
			 donations, gifts, and in-kind contributions for capacity building, grants, and
			 other on-the-ground uses to further the purposes of this Act. Amounts received
			 by the Secretary in the form of monetary donations or gifts shall be
			 transferred to the Secretary of the Treasury for deposit into the Fund.
					(c)Non-Federal
			 match requirement
						(1)In
			 generalExcept as provided in paragraph (2), the total amount of
			 Federal funds expended for any international fish and wildlife conservation
			 grant or project may not exceed 50 percent of the total cost of such project.
			 The non-Federal share of such project costs may be provided by in-kind
			 contributions and other noncash support.
						(2)WaiverThe
			 Assistant Director may waive all or part of the matching requirement under
			 paragraph (1) for a project if the Assistant Director determines that no
			 reasonable means are available through which applicants can meet the matching
			 requirement for the project and the probable benefit of such project outweighs
			 the public interest in such matching requirement.
						(d)AdministrationThe
			 Secretary may enter into an agreement with the National Fish and Wildlife
			 Foundation to promote international fish and wildlife conservation. The
			 National Fish and Wildlife Foundation, established under the National Fish and
			 Wildlife Foundation Establishment Act (16 U.S.C. 3701 et seq.), shall receive,
			 hold, and administer funds received by the Secretary pursuant to this section.
			 The National Fish and Wildlife Foundation shall invest, reinvest, and otherwise
			 administer the Fund to support partnerships between the public and private
			 sectors that further the purposes of this Act. Amounts received by the National
			 Fish and Wildlife Foundation under this subsection may be used for matching, in
			 whole or in part, contributions (whether in money, services, or property) made
			 to the National Fish and Wildlife Foundation by private persons and State and
			 local government agencies.
					DImproving Federal
			 Wildlife Enforcement 
				141.Enhancing law
			 enforcement activities
					(a)In
			 generalThe Secretary, through the Service, shall implement
			 activities to strengthen and enhance the Service’s efforts, through its Office
			 of Law Enforcement, to strengthen Federal authorities regarding the
			 conservation of wildlife and the interstate and international trade in wildlife
			 in furtherance of this Act and consistent with the Strategic Plan.
					(b)Revisions to the
			 strategic planThe Secretary, through the Service and the Office
			 of Law Enforcement, and no later than three years after the date of enactment
			 of this Act, shall revise the Strategic Plan to compliment, where applicable,
			 the policies and initiatives of this Act. The revised Strategic Plan shall
			 include as objectives the following elements:
						(1)A
			 plan to increase, both domestically and abroad, cooperative law enforcement, to
			 enhance information sharing, and to build greater collaboration, where
			 practicable, in the conduct of investigations.
						(2)Action to expand
			 outreach and education efforts designed to increase compliance with, and
			 knowledge of, Federal and international wildlife laws.
						(3)Development and
			 implementation of necessary tools to participate in international wildlife
			 database systems, share and collect information with other international law
			 enforcement agencies regarding international wildlife crimes, and develop, in
			 collaboration with other Federal and international law enforcement agencies, a
			 consolidated wildlife crime database to be maintained and utilized for
			 international and domestic wildlife crimefighting activities.
						(4)Strengthening and
			 investing in the National Fish and Wildlife Forensics Laboratory, and the
			 Office of Law Enforcement’s Intelligence Unit.
						(5)A
			 plan for the projected hiring and training needs for law enforcement personnel
			 as necessary to fulfill the purposes of this Act.
						(6)Estimates for a
			 capital procurement program to build or acquire new facilities and equipment as
			 necessary.
						(7)Development of a
			 wildlife cybercrime unit to investigate illegal and unsustainable wildlife
			 trade and other wildlife-related crimes that occur on the Internet or through
			 other electronic means.
						(8)A
			 plan to develop training initiatives for capacity building in range States, to
			 improve international law enforcement cooperation and to reduce human-wildlife
			 conflict and associated wildlife and wildlife-related human health risks, both
			 domestically and abroad.
						(9)Any other
			 activities considered necessary by the Secretary to fulfill the purposes of
			 this Act.
						(c)Reporting
						(1)Reports to
			 SecretaryThe Chief of Law Enforcement of the Office of Law
			 Enforcement shall report to the Secretary on a regular basis on the
			 implementation and effectiveness of the activities carried out pursuant to
			 subsection (b) to improve wildlife conservation and law enforcement
			 internationally.
						(2)Inclusion in
			 biennial reportsThe Secretary shall include a detailed
			 discussion of the activities carried out under this section as part of the
			 biennial report required under section 101(d).
						(d)DonationsThe
			 Secretary, through the Director, may accept and receive donations, gifts, and
			 other contributions in the form of tactical supplies, equipment, and financial
			 aid on a reimbursable or nonreimbursable basis to carry out activities pursuant
			 to subsection (b).
					(e)Authority not
			 effectedNothing in this Act lessens or diminishes the authority
			 granted to the Service under subsections (a) through (d) and (k) of section 3
			 of the Fish and Wildlife Improvement Act of 1978 (16 U.S.C. 742l).
					IIGLOBAL WILDLIFE
			 COORDINATION COUNCIL 
			201.Global Wildlife
			 Coordination Council
				(a)EstablishmentThere
			 is hereby established the Global Wildlife Coordination Council.
				(b)PurposeThe
			 purpose of the Council shall be to lead, coordinate, and strengthen Federal
			 Government actions to better assist and collaborate with other nations to
			 preserve, protect, conserve, and manage international wildlife resources and
			 their habitats.
				(c)DutiesThe
			 Council shall—
					(1)coordinate, in
			 cooperation with other nations, territories, freely associated States,
			 commonwealths, tribal and local governments, and academic and nongovernmental
			 partners if appropriate, Federal agency activities regarding monitoring and
			 surveying, management, research, conservation, restoration, or recovery of
			 global wildlife populations and their habitats;
					(2)monitor and
			 coordinate Federal agency responsibilities to fulfill the policies and United
			 States obligations under CITES or other international obligations;
					(3)assess the role of
			 the United States regarding international trade in wildlife and wildlife
			 products, the activities of Federal agencies to enforce trade restrictions and
			 regulations, and the effects of the demand for wildlife products created by
			 United States consumers on the protection of global wildlife resources and
			 maintenance of global biodiversity; and
					(4)encourage
			 implementation of appropriate strategies and actions by Federal agencies,
			 consistent with existing Federal laws and regulations, to promote the long-term
			 protection, conservation, management, and sustainable use of wildlife resources
			 worldwide.
					(d)MembershipThe
			 Council shall be comprised of the following members or their
			 representatives:
					(1)The Secretary, who
			 shall be the chairperson of the Council.
					(2)The Secretary of
			 State.
					(3)The Secretary of
			 Commerce.
					(4)The
			 Secretary of Defense.
					(5)The Secretary of
			 the Army, acting through the Corps of Engineers.
					(6)The Secretary of
			 Homeland Security.
					(7)The Secretary of
			 Agriculture.
					(8)The Administrator
			 of the Agency for International Development.
					(9)The Administrator
			 of the Environmental Protection Agency.
					(10)The Secretary of
			 the Smithsonian Institution.
					(11)The Secretary of
			 Health and Human Services.
					(12)The Chair of the
			 White House Council of Environmental Quality.
					(e)Responsibilities
			 of Federal agency membersThe members of the Council
			 shall—
					(1)identify the
			 actions of their agencies that may affect, positively or negatively, global
			 wildlife resources and their habitats;
					(2)utilize the
			 programs and authorities of their agencies, consistent with existing missions
			 and authority, to protect and enhance the conditions of such resources and
			 fulfill the purposes of this Act; and
					(3)assist in the
			 implementation of the global wildlife action strategy developed under
			 subsection (g) of this section, projects initiated or funded by the Secretary
			 pursuant to section 101, and any other coordinated efforts approved by the
			 Council.
					(f)Chairperson
					(1)DutiesThe
			 chairperson of the Council shall administer performance of the functions of the
			 Council and facilitate coordination and communication among Council
			 members.
					(2)Working
			 groupsThe chairperson may establish working groups as necessary
			 to meet the purposes of this Act. The Council may request the chairperson to
			 establish such a working group.
					(3)Participation by
			 nongovernmental organizationsThe chairperson shall invite
			 nongovernmental organizations or academic institutions to participate in such
			 working groups.
					(g)Global wildlife
			 action strategy
					(1)In
			 generalNot later than one year after date of enactment of this
			 Act, the Secretary, on behalf of the Council, shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on
			 Environment and Public Works of the Senate and publish in the Federal Register
			 a global wildlife action strategy developed by the Council and consistent with
			 the purposes of this Act. The Secretary, in consultation with the Council,
			 shall periodically review and revise the action strategy as necessary.
					(2)Goals and
			 objectivesThe action strategy shall include a statement of goals
			 and objectives and an implementation plan, including a description of the funds
			 required to be obligated each year by the Secretary, from amounts made
			 available by the International Wildlife Conservation Fund, to advance
			 international wildlife conservation in accordance with the action strategy. The
			 action strategy and implementation plan shall include discussion of—
						(A)existing and
			 projected threats facing global wildlife and their habitats;
						(B)an assessment of
			 existing international wildlife conservation programs within the Federal
			 Government and recommendations to improve their effectiveness, efficiency, and
			 collaboration with other governmental and nongovernmental wildlife conservation
			 activities;
						(C)identification of
			 priorities for a long-term, sustained commitment by the United States to
			 international wildlife conservation;
						(D)components
			 necessary to initiate and sustain capacity building for effective wildlife
			 conservation in foreign nations, including surveys and monitoring, ecological
			 and biological research, wildlife management, and other components;
						(E)an assessment of
			 illegal and unsustainable trade in wildlife and wildlife products and
			 associated wildlife and wildlife-related human health risks, and steps
			 necessary to improve coordination and administration, technical assistance,
			 information sharing, and screening and interdiction activities among law
			 enforcement agencies to prevent that trade;
						(F)utilization and
			 incorporation of principles of conservation biology and landscape and
			 ecosystem-level conservation to guide long-term planning to maintain
			 biodiversity;
						(G)identification of
			 target audiences and selection of appropriate types of media to conduct public
			 and consumer education programs regarding trade in wildlife and wildlife
			 products; and
						(H)other factors
			 considered essential by the Secretary and the Council.
						(3)ConsultationThe
			 Secretary and the Council may consult with foreign governments, academic
			 institutions, and nongovernmental organizations in the development of the
			 action strategy.
					
